Title: Abigail Adams to John Adams, 20 June 1783
From: Adams, Abigail
To: Adams, John



My Dearest Friend
Braintree June 20th 1783

If I was certain I should welcome you to your native Land in the course of the summer, I should not regret Mr. Smiths going abroad without me. Should it be otherways, should you still be detained abroad—I must submit, satisfied that you judge best, and that you would not subject me to so heavy a dissapointment, or yourself to so severe a mortification as I flatter myself it would be, but for the general good: a European life would, you say, be the ruin of our Children. If so, I should be as loth as you, to hazard their embibeing sentiments and opinions which might make them unhappy in a sphere of Life which tis probable they must fill, not by indulging in luxuries for which tis more than possible they might contract a taste and inclination, but in studious and labourious persuits.
You have before this day, received the joint commission for forming a commercial treaty with Britain. I am at a loss to determine whether you will consider yourself so bound by it, as to tarry longer abroad. Perhaps there has been no juncture in the publick affairs of our country; not even in the hour, of our deepest distress, when able statesmen and wise Counsellors were more wanted than at the present day. Peace abroad leaves us at leisure to look into our own domestick affairs. Altho upon an Estimate of our National debt, it appears but as the Small Dust of the balance, when compared to the object we have obtained, and the benifits we have secured, yet the Restless spirit of man will not be restrained; and we have reason to fear that Domestick Jars and confusions, will take place, of foreign contentions and devastations. Congress have commuted with the Army by engageing to them 5 years pay, in lieu of half pay for Life. With Security for this they will disband contented. But our wise Legislators are about disputing the power of Congress to do either; without considering their hands in the mouth of the Lion, and if the just and necessary food is not supplied, the outragious animal may become so ferocious as to spread horrour, and devastation, or an other Theseus may arise who by his reputation, and exploits of valour, whose personal character and universal popularity, may distroy our Amphictinik system and subjugate our infant republicks to Monarchical domination.
Our House of Representitives is this Year composed of more than a hundred New Members, some of whom no doubt are good Men. Near all the able and skillfull Members who composed the last House have lost their Seats, by voting for the return of Mr. Brattle; notwithstanding the strongest evidence in his favour, and the many proofs which were produced of his Friendly conduct towards America. For this crime, our worthy Friend Mr. Cranch was droped by this Town. The Senate is a loser this year by the resignation of some excellent Members. We have in this state an impost of 5 per cent, and an excise act, whilst the Neighbouring states have neither. Foreigners finding this the case, cary their Cargoes to other states. At this the Merchant grumbles, the Farmer groans with his taxes, and the Mechanick for want of employ. Heaven Avert that like the Greek Republicks we should by civil discension weaken our power, and crush our rising greatness; that the Blood of our citizens, should be shed in vain: and the labour, and toil, of our statesmen; be finally bafled; through niggardly parsimony; Lavish prodigality; or Ignorance of our real Interest. We want a Soloman in wisdom, to guide and conduct this great people: at this critical aere, when the counsels which are taken, and the measures which are persued; will mark our future Character either with honour, and Fame, or disgrace, and infamy; in adversity, we have conducted with prudence and magninimity. Heaven forbid, that we should grow giddy with prosperity, or the height to which we have soared, render a fall conspicuously fatal.
Thus far I had written when your welcome favour of March 28th reached me; I was not dissapointed in finding you uncertain with regard to the Time of your return; should the appointment which I fear; and you have hinted at; take place, it would indeed be a dull day to me. I have not a wish to join in a scene of Life so different from that in which I have been educated; and in which my early and I must suppose, happier days, have been Spent; curiosity satisfied and I should sigh for tranquil Scenes,


“And wish that Heaven had left me still
The whisp’ring Zephyr, and the purling rill?”

Well orderd home is my chief delight, and the affectionate domestick wife with the Relative duties which accompany that character my highest ambition. It was the disinterested wish of sacrificeing my personal feelings to the publick utility, which first led me to think of unprotectedly hazarding a voyage. I say unprotectedly for so I consider every lady who is not accompanied by her Husband. This objection could only be surmounted by the earnest wish I had to soften those toils which were not to be dispenced with, and if the publick welfare required your Labours and exertions abroad, I flatterd myself, that if I could be with you, it might be in my power to contribute to your happiness and pleasure, but the day is now arrived, when with honour and well earned Fame, you may return to your native land—when I cannot any longer consider it as my duty to submit to a further Seperation, and when it appears necessary that those abilities which have crownd you with Laurels abroad, should be exerted at home for the publick Safety.
I do not wish you to accept an Embassy to England, should you be appointed. This little Cottage has more Heart felt Satisfaction for you than the most Brilliant Court can afford, the pure and undiminished tenderness of weded Love, the filial affection of a daughter who will never act contrary to the advise of a Father, or give pain to the Maternal Heart. Be assured that she will never make a choice without your approbation which I know she considers as Essential to her happiness. That she has a partiality I know, and believe, but that she has submitted her opinion to the advise of her Friends, and relinquished the Idea of a connection upon principals of prudence and duty, I can with equal truth assure you. Yet nothing unbecomeing the Character which I first entertaind has ever appeard in this young Gentleman since his residence in this Town, and he now visits in this family with the freedom of an acquaintance, tho not with the intimacy of a nearer connection. It was the request of Emelia who has conducted with the greatest prudence, that she might be permitted to see and treat this Gentleman as an acquaintance whom she valued. “Why said she should I treat a Gentleman who has done nothing to forfeit my Esteem, with neglect or contempt, merely because the world have said, that he entertained a preferable regard for me? If his foibles are to be treated with more severity than the vices of others, and I submit my judgment and opinion to the disapprobation of others in a point which so nearly concerns me, I wish to be left at liberty to act in other respects with becomeing decency.” And she does and has conducted so as to meet with the approbation of all her Friends. She has conquerd herself. An extract from a little poetick peice which Some months ago fell into my Hands may give you some Idea of the Situation of this Matter. You will tell me you do not want a poet, but if there is a mind otherways well furnished, you would have no objection to its being a mere amusement. You ask me if this Gentleman is a speaker at the Bar. He attends Plimouth Court and has spoke there. He is not yet sworn in to the Superiour Court, but is proposed to be sworn in the Next court, with his cotemporaries. I cannot say what he will make, but those who most intimately know him, say he has talants to make what he pleases, and fluency to become a good Speaker. His buisness encreases here, and I know nothing but what he is well esteemed. His temper and disposition appear to be good. The family in which he boards find no fault with his conduct. He is Regular in his liveing, keeps no company with Gay companions, seeks no amusement but in the society of two or 3 families in Town, never goes to Boston but when Buisness calls him there. If he has been the Gay thoughtless young fellow which he is said to have been and which I believe he was, he has at least practised one year of reformation. Many more will be necessary to Establish him in the world, whether he will make the man of worth and steadiness time must determine.
Our two sons are placed under the care, and in the family of Mr. Shaw. They have been near 3 months absent from me. This week with my daughter and Mr. Smith to accompany us I go to see them. My dear John, where is he? I long to see him. I have been very anxious about him. Such a winter journey. I hope he is with you. I want to receive a Letter from him. If you should continue abroad untill fall I should be glad you would make me a small remittance, goods will not answer. We are glutted with them. I do not wish for any thing more, than I want for my family use. In this way a few peices of Irish linnen and a peice of Russia sheeting together with 2 green silk umbrellas I should be glad of as soon as convenient. If you should have an opportunity from France to send me 3 Marsels cotton and silk quilts I should be very glad; they are like the Jacket patterns you sent me by Charles. I want a white, a Blew and a pink. Mr. Dana sent 3 to Mrs. Dana; I think she said Mr. Bonfeild procured them. I mentiond in a former Letter a few other articles. I am going to marry one of my family to a young fellow whom you liberated from jail, a son of Capt. Newcombs, to the Jane Glover who has lived 7 years with me and as she never would receive any wages from me I think myself obligated to find her necessaries for house keeping. I have been buying land, and my last adventure came to so poor a market, that I am quite broke. My letter is an unreasonable long one, yet I may take an other sheet of paper—not to night however. I will bid you good night by. I seal this least Mr. Smith should sail before I return. Mean to write more. Have a Letter for Mr. Thaxter.
